DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first carries out the electrical stress test”.  It is not clear if the second tester initially operates before the first tester or if both testers operate synchronously performing separate tests.  For examination purposes, and to be consistent with the claim language of independent claim 1, claim 3 will be interpreted as if the second tester carries out the electrical stress test at the same time the first tester performs its test.  
Independent claim 8 recites that “the testers synchronously operate” but later on recites that “the second tester first carries out the electrical stress test”.  It is not clear if the second tester initially operates before the first tester or if both testers operate synchronously performing separate tests.  For examination purposes, and to be consistent with the initial claim language, claim 8 will be interpreted as if the second tester carries out the electrical stress test at the same time the first tester performs its test.  
Claim 16 recites that “the first tester and the second tester start operating at different times.”  This contradicts the recitation of independent claim 9, from which claim 16 depends, which recites “synchronously operating the testers.”  For examination purposes, claim 16 will be interpreted to recite “the first tester and the second tester start operating at simultaneous times.”    
Claim 17 recites that “the first tester starts testing earlier than the second tester.”  However, claim 17 depends from claim 9 which recites “synchronously operating the testers”.  Therefore, claim 17 appears to contradict the recitations of independent claim 9.  Therefore, for synchronously with the second tester.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,700,398 to Co et al. (hereinafter Co) in view of CN 101398457 to Gu et al. (hereinafter Gu). 
Regarding independent claim 1, Co discloses a testing device of array substrates (tester and panel 25, at least Figs. 3 and 4 and col. 4, ll. 20-29) comprising:
a machine, configured to place a plurality of array substrates to be tested (machine moves panels 25 to be tested, col. 4, ll. 30);
testing interfaces disposed on the machine and corresponding to each of the array substrates (Figs. 3 and 4, at least test heads 40 and test pins 44); and 
to carry out an electrical stress test and a power-on test on the array substrates;
there are at least two sets of testers (upper test heads 40 and lower test heads 42, col. 4, ll. 30-46), and the testers synchronously operate according to a preset scheme (parallel testing, at col. 4, ll. 56-58).
Co fails to disclose that the testers carry out an electrical stress test and a power-on test on the array substrates.  However, Co discloses that low-speed tests, such as testing for shorts and voltage levels, are known as D.C. tests, since slow or even static signals are applied for these tests (at col. 3, ll. 51-53).  Therefore, Co at least suggests the option of carrying out an electrical stress test and a power-on test on the array substrates.
Furthermore, carrying out an electrical stress test and a power-on test on the array substrates is well known and commonly performed.
In the same field of endeavor, Gu discloses performing a high voltage stress test on a first chip and utilizes a second group probe to carry out function test on a second chip (at summary of the invention).  That is, Gu discloses carrying out an electrical stress test and a power-on test on the array substrates is well known and commonly performed.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Co as taught by Gu, in order to speed up the testing process and improving testing efficiency, as taught by Gu in the summary of the invention. 


    PNG
    media_image1.png
    548
    744
    media_image1.png
    Greyscale

Regarding independent claim 8, claim 8 recites similar features as those of independent claim 1 and those features are rejected on the same grounds.  Additionally, Co discloses a length of the tester is at least equal to a width of a testing region of the machine (Figs. 3 and 4) and that the first tester is located in front of the second tester in a testing direction (Figs. 3 and 4, under the interpretation that one of the testers 40 is a first tester and another one of the testers 40 is second tester).
Co fails to disclose that the preset scheme comprises: the first tester carries out the electrical stress test, and the second tester carries out the power-on test and when starting 
However, carrying out a variety of sequences of tests is well known in the art and commonly used and would be within the skill of one of ordinary skill in the art.  For example Gu discloses that that test sequence is not limited to the example disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Co so that the preset scheme comprises: the first tester carries out the electrical stress test, and the second tester carries out the power-on test and when starting operating, the second tester first carries out the electrical stress test and then carries out the power-on test: the first tester only carries out the electrical stress test, and then the second tester only carries out the power-on test on the testing interfaces tested by the first tester, as suggested by Gu.  This would have been done to test the chips in the most efficient and cost effective form.  
 Regarding independent claim 9, claim 9 recites similar features as those of independent claim 1 and thus claim 9 is rejected on the same grounds as independent claim 1.  In addition, Co discloses a testing method (col. 10, ll. 16).
 Regarding claims 2 and 10, modified Co discloses wherein the testers comprise a first tester (one of testers 40 or 42) and a second tester (another one of testers 40 or 42): the first tester is located in front of the second tester in a testing direction (the first tester 40 or 42 is in front of second tester 40 or 42): and the preset scheme comprises: the first tester carries out 
Regarding claims 3 and 11, modified Co discloses wherein a length of the tester is at least equal to a width of a testing region of the machine (Figs 3 and 4, width of testers 40 and 42 is at least equal to width of memory module 20).   
Co fails to disclose that when starting operating the second tester first carries out the electrical stress test and then carries out the power-on test: and then the second tester only carries out the power-oil test on the testing interfaces tested by the first tester.
However, as noted above, carrying out a variety of sequences of tests is well known in the art and commonly used and would be within the skill of one of ordinary skill in the art.  For example Gu discloses that that test sequence is not limited to the example disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Co so that when starting operating the second tester first carries out the electrical stress test and then carries out the power-on test: and then the second tester only carries out the power-oil test on the testing interfaces tested by the first tester, as suggested by Gu.  This would have been done to test the chips in the most efficient and cost effective form.  
Regarding claims 4 and 12, modified Co fails to disclose averagely dividing the testing interfaces into at least two sets, each set of the testers correspondingly testing a set of the testing interfaces.
However, as noted above, carrying out a variety of sequences of tests is well known in the art and commonly used and would be within the skill of one of ordinary skill in the art.  For 
Regarding claims 5 and 13, modified Co discloses wherein the testers comprise a first tester (tester 40 or 42) and a second tester (another tester 40 or 42): the preset scheme comprises: setting initial positions of the first tester and the second tester at both ends of the machine, and accordingly averagely dividing the testing interfaces into two sets based on the middle of the machine: and during testing, the first tester and the second tester move relative to each other in a motion direction (reasoning already explained above with respect to at least claims 4, 8 and 12).  
Regarding claims 6 and 14, modified Co discloses wherein the testers comprise a first tester and a second tester: the preset scheme comprises: setting initial positions of the first tester and the second tester at the same end of the machine and accordingly averagely dividing the testing interfaces into two sets according to a rule of odd and even rows: and during testing, the first tester and the second tester synchronously move from one end of the machine to the other end (reasoning already explained above with respect to at least claims 4, 8 and 12).  
Regarding claims 7 and 15, Gu discloses wherein each of the array substrates corresponds to two testing interfaces (top and bottom of memory modules 20).  

Regarding claim 17, Gu discloses wherein the first tester (a first tester 40 or 42) and the second tester are simultaneously disposed at corresponding testing interfaces (a second tester 40 or 42), and the first tester starts testing synchronously with the second tester (the testers operate in parallel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858